Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Response to Arguments

Applicant's arguments filed 1/28/2022 have been fully considered.

The objection to Figure 3 is withdrawn in view of the amendments to the drawings. A new objection has been made, necessitated by the amendments.

The 35 U.S.C. 112(b) rejections of claims 1 and 3 have been overcome by the claim amendments. The rejection of claim 9 is overcome in part, and new rejections have been made, necessitated by the amendments. The claims have been newly rejected under 35 U.S.C. 112(a) for new matter.

The prior art rejections have been withdrawn in view of the amendments and Applicant’s arguments. Examiner notes that Applicant did not traverse Examiner’s assertions of official notice. The common knowledge relied upon in the rejections is therefore taken to be admitted prior art.

Drawings

The amended Fig. 3 filed 1/28/2022 is objected to because “change of position” in step 30 should be changed to “change of position information” for consistency with steps 12 and 22 and with specification page 8 lines 15-17.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite new matter:

Regarding claim 1, determining a first difference between first and second positions determined based on code data of GNSS signals at first and second times, and a second difference between third and fourth positions determined based on phase information of GNSS signals at first and second times, and determining that at least one of the GNSS signals is a manipulated signal based on a comparison of the first and second differences, appears to be new matter. 
or more accurately the distance of the receiving device 10 from the satellite” (lines 10-11). 
Examiner cannot find any support in the specification for determining and comparing actual positions based on code data and phase information of a plurality of GNSS signals. The specification appears to only support “position information” comprising distances. For example see original claims 1-3, where position information is recited with respect to a single GNSS signal, not for a position determined based on a plurality of signals. Also see “position information, in particular the first and second position information, is preferably information which is dependent on the distance of the receiver from the satellite from which the GNSS signal originates, or the distance information itself” at page 4 lines 29-31, or “information regarding the receiver-satellite distance” at page 7 lines 17-18. Specification page 7 lines 26-34 describe using “particularly precise distance determination” to determine if a signal (GNSS signal 6) actually originates from a satellite. 
If positions are determined as claimed, rather than position information comprising distances, a comparison of the first and second differences may indicate that “at least one of the GNSS signals is the manipulating signal” as recited in the last three lines of amended claim 1, but it will not provide any information as to which signal or signals are manipulated. However the specification describes identifying which particular signal is manipulated – see claims 6-7, or page 5 lines 17-27:   

    PNG
    media_image1.png
    267
    649
    media_image1.png
    Greyscale


Amended claim 1 therefore appears to recite new matter. The remaining claims are dependent.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2 line 2, “the GNSS signal” lacks antecedent basis in the claim. The claim previously provides basis only for a plurality of signals. Regarding lines 2-12, 

Regarding claim 3 line 2, “the first position information” lacks antecedent basis in the claim. Further regarding claim 3, it is unclear how code data comprising “satellite orbit and clock data” (lines 1-2) can be used to determine first and second positions as recited in claim 1 lines 8-11. Code phase measurements would also appear to be required – these are recited in claim 3 as “signal propagation time”, but are not recited in claim 1.

Regarding claim 4 line 3, “the second position information” lacks antecedent basis in the claim.

Regarding claim 9 lines 2-4, “checking whether the code data of the GNSS signal contain authentication data and, if this is the case, a plausibility check is carried out of the authentication data by the indicator signal” is unclear. It is unclear how the indicator signal can carry out a plausibility check, how a plausibility check can be “carried out of” the authentication data by the indicator signal.

The remaining claims are dependent.

Allowable Subject Matter

Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art to the amended claims is Nichols (US 9,507,026, cited in previous office action). Nichols teaches comparing a change in position of a receiving device determined with a GNSS receiver with a change in position determined with an inertial navigation receiver to identify a manipulated signal (Fig. 3 steps 102-118). Nichols does not teach or make obvious determining a first difference between first and second positions determined based on code data of GNSS signals at first and second times, and a second difference between third and fourth positions determined based on phase information of GNSS signals at first and second times, and determining that at least one of the GNSS signals is a manipulated signal based on a comparison of the first and second differences as claimed.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CASSI J GALT/Primary Examiner, Art Unit 3648